PER CURIAM.
We are asked to review a final order of a Judge of Compensation Claims (JCC) finding a compensable injury and awarding temporary total disability benefits with interest and penalties. Because the findings of the JCC concerning the compensability of the injury and the entitlement to benefits are supported by competent substantial evidence, we affirm on these points.
The JCC awarded penalties on grounds that appellant’s notice to controvert was untimely under section 440.19(l)(e)7, Florida Statutes (1991). The employer/camer’s notice to controvert the compensability of the injury was filed before the claim itself. This suffices under City of West Palm Beach v. Burbaum, 632 So.2d 145 (Fla. 1st DCA 1994). The award of penalties predicated on the supposed untimeliness of the notice to controvert must be reversed.
AFFIRMED in part, REVERSED in part.
ZEHMER, C.J., and KAHN and BENTON, JJ., concur.